DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahlin et al. (Patent No.: US 9,310,210 B2).
Regarding claim 1, Stahlin discloses a method for providing data for a driver assistance system of a motor vehicle, comprising:
communicating, from a navigation unit internal to the motor vehicle (“…a head unit 102 in what is known as an Infotainments system or a PND 102, that is to say a primary navigation 
requesting, by the driver assistance system, which uses the position information in providing one or more driver assistance functions (col. 4, lines 55-60), additional information from the navigation unit, in response to receiving the position data and based on a determination that the driver assistance system requires additional information with respect to the position data to provide the one or more driver assistance functions (Using camera to further assess information about its surroundings, on top of inputted location data, to a fusion model and the final result being transferred to a safety or driver assistance system.  Col. 7, lines 25-35 and further, the data that is required is based on different levels of requirement for the information.  For example, higher level of safety demands requires more data for comparison on quality col. 8, lines 5-55.); and
communicating, in response to said requesting, the additional information from the navigation unit to the driver assistance system (304, FIG. 3).

Regarding claim 2, Stahlin discloses the method, wherein said communicating position data is carried out periodically (col. 4, lines 44-65).
Regarding claim 3, Stahlin discloses the method, wherein requesting additional information comprises requesting map information of a digital road map, wherein the map information is associated with the position data (col. 5, lines 29-65).

Regarding claim 4, Stahlin discloses the method, wherein the map information comprises attributes and/or topological data associated with the position data (e.g., special features of the road like railway sleeper or a sharp bend col. 5, lines 6-12).

Regarding claim 5, Stahlin discloses the method, wherein requesting additional information comprises requesting topological data associated with the position data (sharp bend col. 5, lines 6–12).

Regarding claim 6, Stahlin discloses the method, wherein communicating additional information comprises communicating topological data from map tiles of a digital road map that are associated with the position data (digital map for a specific location which reads as a map tile; col. 2, lines 10-16).

Regarding claim 7, Stahlin discloses the method, wherein requesting additional information further comprises requesting at least one attribute associated with the topological data, and wherein the method further comprises communicating, in response to said requesting additional information, the at least one attribute from the navigation unit to the driver assistance system (col. 8, lines 5-56).

Regarding claim 8, Stahlin discloses the method as claimed in claim 7, wherein communicating the at least one attribute is carried out in a data format adapted to the attribute (Attributes 106-110, FIG. 1).

Regarding claim 9, Stahlin discloses the method, wherein the data format comprises a unique identification of the data format and a description of data types contained in the data format (106-110, FIG. 1).

Regarding claim 10, Stahlin discloses the method, wherein the at least one attribute comprises a variable attribute (quality features that vary; col. 5, lines 35-62).

Regarding claim 11, Stahlin discloses the method, wherein the description of the data types contained in the data format comprises an identification of a variable attribute and a validity duration assigned to the variable attribute (col. 5, lines 35-62 and col. 8, lines 5 -30).

Regarding claim 12, Stahlin discloses the method, further comprising: informing the driver assistance system about a changed attribute (303, 304; FIG. 3).

Regarding claim 13, Stahlin discloses the method, wherein said requesting at least one attribute comprises re-requesting the at least one attribute after a validity duration thereof has 

Regarding claim 14, Stahlin discloses the method, wherein said requesting at least one attribute comprises re-requesting the at least one attribute after a validity duration thereof has expired (cyclic comparison with timestamp data and current time data by further evaluating frequency and discrepancy of the compared data 100, FIG. 1).

Regarding claim 15, Stahlin discloses the method, wherein communicating, in response to said requesting, the additional information from the navigation unit to the driver assistance system comprises communicating between the navigation unit and the driver assistance system via a vehicle-internal bus system (100, FIG. 2).

Regarding claim 16, Stahlin discloses the method, wherein communicating the position data comprises exclusively communicating the position data, and wherein communicating the additional information comprises exclusively communicating map information (108, FIG. 1 and based on levels of information required col. 8, lines 5-16).

Regarding claim 17, Stahlin discloses a system configured to provide data for a driver assistance system of a motor vehicle, comprising:
at least one driver assistance system internal to the motor vehicle (“…a head unit 102 in what is known as an Infotainments system or a PND 102, that is to say a primary navigation 
receive position data from a navigation unit internal to the motor vehicle identifying a position of the motor vehicle, the position data being generated by the navigation unit (“The third subunit 108 establishes a discrepancy between a measured GPS position for the vehicle and a map-matching position for the vehicle.” Col. 4, lines 55-60),
 	provide one or more driver assistance functions based on at least the position data (col. 4, lines 55-60), and
request additional information from the navigation unit in response to receiving the position data and based on a determination that additional information with respect to the position data is required to provide the one or more driver assistance functions (Using camera to further assess information about its surroundings, on top of inputted location data, to a fusion model and the final result being transferred to a safety or driver assistance system.  Col. 7, lines 25-35 and further, the data that is required is based on different levels of requirement for the information.  For example, higher level of safety demands requires more data for comparison on quality col. 8, lines 5-55.).

Regarding claim 18 (Currently Amended), Stahlin discloses the system further comprising: the navigation unit configured to communicate the additional information to the driver assistance system in response to the request for additional information from the driver assistance system (col. 8, lines 5-55).

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.  Applicants argue that claims 1 – 18 being rejected under 35 U.S.C. § 102 being anticipated by Stahlin (US Pat. No.: 9,310,210) fails to teach each and every element in the claim.  Specifically, Applicants argue that Stahlin fails to teach the claimed invention in at least the following respects:
“First, nowhere does Stahlin appear to describe that “position data ... identifying a position of the motor vehicle” is either generated by or communicated from the navigation unit (i.e., head unit 102) to the driver assistance system (i.e., driver assistance system 104). Rather, the cited sections of Stahlin appear only to discuss that the third subunit 108 of the first submodule 100 of the assessment module determines discrepancies between a measured GPS position for the vehicle and a map-matching position for the vehicle. But nothing is said about any GPS position being communicated between the head unit 102 and the driver assistance system 104 - only between some unmentioned GPS data source and the third subunit 108.”  
Examiner respectfully disagrees with the assertion since Stahlin teaches a “measured GPS position for the vehicle” (col. 4, lines 55-60) which meets the limitation in the claim.  Furthermore, FIG. 1 depicts map data from the vehicle and GPS information compared for discrepancies (108, FIG. 1), and subsequently, the computation unit 111 feeds information to the driver assistance system along with ambient sensor data in Figure 1.  
“Second, nowhere does Stahlin appear to describe the driver assistance system 104 requesting anything from the navigation unit, much less additional information. While 
Examiner respectfully disagrees as the claim does not suggest the advantage of the navigation system by only sending requested information.  In contrast to what the Applicants argue as benefits to the invention, the claim language suggests “additional information from the navigation unit” which in actuality is superfluous information being requested and not limited requested information as asserted by Applicants. 
Third, the quality assessment that is the purported additional information is not something “that the driver assistance system requires ... to provide the one or more driver assistance functions.” There is no indication in Stahlin that the quality assessment is necessary for the driver assistance system 104 to provide its function(s). To the contrary, Stahlin describes that its driver assistance system 104 uses the map data, or the sensor system 103 data, to provide its functions, not the quality assessment. Id., Col. 6:4-47. While it is used to determine which of the two to use, nowhere does Stahlin describe the quality assessment data
as itself being necessary to provide any driver assistance functions.”
 	Examiner respectfully disagrees with this argument as the issue raised is not fully clear in light of the claimed invention.  Examiner will address this issue as best as understood.  Applicants seem to have issue with the prior art teaching of the “quality assessment” and how it relates to the driver functions.  Based on Figure 1, one with ordinary skill in the art would .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663